Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to the field of video coding and compression, and in particular, to an image prediction method and apparatus.

Prior art was found for the claims as follows:
Huang Han [US 20170214932 A1: already of record] discloses:
1. A method for decoding a predicted image by a video decoding device (i.e. A method and apparatus for deriving a sub-block motion vector for the current sub-block based on a motion-model function depending on the current sub-block location are disclosed. The derived sub-block motion vector is then used for encoding or decoding the sub-block- Abstract), comprising: 
determining, according to information about adjacent image units adjacent to a to-be-processed image unit (i.e. The three affine parameter motion vectors can be derived based on neighboring coded blocks of the current block- ¶0008), whether a set of candidate prediction modes for the to-be-processed image unit comprises an affine merge mode (i.e. In this case, an affine Merge mode using the three affine parameter motion vectors may be enabled, and the three affine parameter motion vectors are inserted into a Merge candidate list for encoding or decoding of the current block- ¶0008), 
wherein the affine merge mode indicates that respective predicted images (i.e. each sub-block) of the to-be-processed image unit and the adjacent image units of the to-be-processed image unit are obtained by using a same affine model (i.e. In the affine Merge mode, a sub-block motion vector is derived for each sub-block of the current block based on the affine motion-model function and the three affine parameter motion vectors. Furthermore, each sub-block is predicted using the sub-block motion vector if the affine Merge mode is used for the current block- ¶0008); 
parsing a bitstream to obtain first indication information (i.e. a syntax element to indicate whether the new Merge mode is allowed (i.e., enabled) for associated video data can be signaled in a sequence level such as sequence parameter set (SPS)- ¶0008); 
determining, in the set of candidate prediction modes, a prediction mode for the to-be-processed image unit according to the first indication information (i.e. The motion vector derivation for more granular image units (e.g., sub-PU) using a motion-model function can be applied to a new Merge mode (also referred to as "affine Merge mode")- ¶0021… When the new Merge mode is enabled, the position of the three affine parameter motion vectors can be fixed at 0, 1, and 2 (i.e., the leading three positions in the Merge list) in the Merge candidate list- ¶0022); and 
determining a predicted image of the to-be-processed image unit according to the prediction mode (i.e. a new Merge mode can be used to apply prediction of a current block by applying prediction on the sub-block basis using the sub-block motion vector derived from the motion-model function- Abstract).  

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, “wherein the information about the adjacent image units includes prediction modes for the adjacent image units, the prediction modes comprising at least a first affine mode that a predicted image is obtained by using a first affine model or a second affine mode that a predicted image is obtained by using a second affine model, and correspondingly, the affine merge mode comprises at least a first affine merge mode that merges the first affine mode or a second affine merge mode that merges the second affine mode; and correspondingly, the determining, according to information about adjacent image units adjacent to a to-be-processed image unit, whether a set of candidate prediction modes for the to-be-processed image unit comprises an affine merge mode comprises: 
when the first affine mode ranks first in quantity among the prediction modes for the adjacent image units, the set of candidate prediction modes comprises the first affine merge mode and does not comprise the second affine merge mode; 
when the second affine mode ranks first in quantity among the prediction modes for the adjacent image units, the set of candidate prediction modes comprises the second affine merge mode and does not comprise the first affine merge mode; or 
when a non-affine mode ranks first in quantity among the prediction modes for the adjacent image units, the set of candidate prediction modes does not comprise the affine merge mode.”
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4, 7 and 8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488